Citation Nr: 0203655	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945 and November 1950 to January 1951.  His military service 
awards and decorations include the Purple Heart Medal.  In 
addition, the veteran was injured by enemy fire on several 
different occasions during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was held on January 22, 2002, in Washington, D.C., 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2001) and who is rendering 
the determination in this case.

In January 2002, the Board received additional evidence from 
the veteran.  In March 2002, the veteran's representative 
waived RO consideration of this evidence.  Therefore, the 
Board will address the issue on appeal.
 

FINDINGS OF FACT

1.  In June 1994, the RO informed the veteran that his claim 
to entitlement to service connection for a back disorder was 
denied on the basis that the veteran's service medical 
records were negative for a chronic disorder, and there was 
no competent post-service evidence linking a current back 
disorder to an incident or injury during service.

2.  The evidence received since the RO's June 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for residuals of a 
neck injury.

3.  The veteran injured his back in service during an 
artillery attack.

4.  The veteran's lumbar disc disease is causally related to 
the back injury sustained during service.


CONCLUSIONS OF LAW

1. The RO's June 1994 decision is final. 38 U.S.C.A. 5108, 
7104, 7105 (West 1991).

2.  The evidence received since the June 1994 RO decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Resolving reasonable doubt in the veteran's favor, lumbar 
disc disease was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), with implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A; see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regulations implementing this law were also recently 
promulgated.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement of the case clarified 
what evidence would be required to establish service 
connection for his claimed disorder.  The veteran responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102). This obligation 
was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

VA has a duty to assist the veteran in developing facts that 
are pertinent to this claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim. The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

II.  New and material

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  Therefore, these changes 
do not apply to the present case.

In the last final decision of record in June 1994, the Board 
denied the veteran's claim of entitlement to service 
connection for a back disorder essentially because there was 
no medical evidence of a back injury during service or a 
competent nexus opinion linking a current back disability to 
an incident or injury during service.  The veteran did not 
file an appeal and, accordingly, that decision was final.

In March 1999, the veteran submitted a claim to reopen the 
issue of service connection for a back disorder.  In March 
2000, the RO reopened the veteran's claim based on new and 
material evidence, specifically to include buddy statements 
that corroborated the veteran's description of the back 
injury during service.  Nevertheless, after reopening the 
claim, the RO denied the veteran's claim on a direct basis 
and the veteran timely appealed that decision.

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board will address the issue of whether to reopen the claim 
of entitlement to service connection for a back disorder.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a claim reopened under 38 
U.S.C.A. § 5108.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in June 1994, 
and finds it to be new and material and sufficient to reopen 
because it includes new buddy statements that corroborate the 
veteran's description of his back injury during service.  In 
addition, the veteran testified before the undersigned at a 
hearing in Washington, D.C.  When considered alone, the 
veteran's testimony would not necessarily be considered new 
and material; however, in light of the buddy statements, the 
Board finds that the evidence submitted, after the June 1994 
final RO decision, is new and material.

III.  Service connection

Having reopened the claim, the Board now finds, based on the 
evidence of record, that entitlement to service connection 
for degenerative disc disease of the lumbar spine is 
warranted 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The service medical records indicate that the veteran was 
involved in combat during World War II and that he was 
injured by an exploding enemy shell in May 1945.  According 
to a service record, a treating examiner noted that the 
veteran complained of upper abdominal distress.  In addition, 
the veteran and his military buddies who witnessed the 
attack, similarly relate that the explosion forcefully 
knocked the veteran and those around him to the ground.  
Likewise, the veteran maintains that he injured his back at 
this time.  He contends that he was hit in the back by a body 
part.

Although the service medical records do not specifically 
indicate that the veteran was treated for a low back 
disability, they do indicate that he repeatedly complained of 
leg numbness and radiculopathy.  Therefore, the Board finds 
it credible that the veteran injured his lumbar spine during 
service as a result of an exploding enemy shell in May 1945.  
According to a January 1954 private medical record, the 
veteran's physician diagnosed him with disc disease and that 
the veteran needed a week of rest.  Subsequently, the veteran 
was hospitalized in the early to mid 1980s due to low back 
problems.  According to a December 1999 private MRI report, 
the veteran was diagnosed with lumbar disc degeneration.  

Although a VA examiner in December 1993 was uncertain as to 
whether the veteran's low back problems were due to an injury 
in service, it appears to the Board that the examiner did not 
review the veteran's January 1954 private physician's 
diagnosis of disc disease.  Therefore, this medical opinion 
lacks probative value given that it was not made without a 
consideration of the entire record.

In light of the above evidence, including the documented 
enemy shell explosion during service, the veteran's testimony 
before the undersigned, the corroborating statements of his 
military buddies, and the medical evidence of record that 
shows a continuity of symptoms, the Board finds that it is as 
least as likely as not that the lumbar disc disease is 
related to a back injury during service.

Resolving the benefit of the doubt in the appellant's favor, 
service connection for lumbar disc disease is warranted.  38 
U.S.C.A. §§ 1110, 1154(b); VCAA; 38 C.F.R. §§ 3.303.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for lumbar disc 
disease.  

Service connection for lumbar disc disease is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

